IRVING R. KAUFMAN, District Judge.
The inexcusable delay in applying for the order now sought to vacate an order of discontinuance entered on January 22, 1957, necessitates a denial of this motion. This ease appeared on the calendar of this court for discussion purposes three times prior to October 11, 1956. On that date the case was finally by agreement of both parties marked settled after a conference. Subsequently, and in accordance with the practice of this court, an order discontinuing the case was entered on January 22, 1957. Eight months after this discontinuance and almost one year after the case was marked settled an order is sought to vacate upon the ground that the settlement has not been consummated. No reason is given to excuse this unwarranted delay. If the declared purpose of the new calendar system is to be carried out, the granting of such an order would thwart the oft-repeated declaration that it was the objective of the judges of this court to do away not only with calendar congestion but delay in litigation. We cannot entertain an indifference to the law's delays, for in doing so1 we commit grave injustices to the entire judicial process. The motion is accordingly denied.